EXHIBIT 2

12/18/2018 ABCwaters Bui|t F|eck 56008XT Water Softener with an Uphow Carbon Fil - 602achATER

Mave Que$t§c»ns’?
Call: {BOK} 222“§283 cr

__ _A_ .. ___

coMMERclAL v 1 [ lNousTRlAL \/ l

QC\

00

_ ._=;___ ____.

\M _, )

   

O§f"iirz@ » sami us 3 zz‘z@$:~;az)§;@

https://602abcwater.com/collections/water-softeners-carbon-tank/products/copy-of-abcwaters-bul|t~f|eck-56003xt-64-000-graln-w-2-cu-ft-upf|ow-carbo . .. 1/1 5

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

ABCWaters Built Fleck 5600$XT Water
Softener with an Upflow Carbon Filter

System + Connectors
***** 15 reviews

Availability: |n Stock

$ j ,11 9 ¢ 9 9 App}y fgr grgglt Financing

EHMLQMM
At A Glam:e l

|\/|edia Type

§ _`; ‘|0% Cross Link Resin

.:) Fine Mesh lron Treating Resin (|ron only up to 6 ppm)

Size
f:`) 48K Capacity

0 64K Capacity

quantity

1

ZUSTOMER REV|EWS

 

 

 

 

.’**'*'tf *'*'*** 87% (13) Write a review
3ased on 15 reviews ****Q 7% (1)

***~£r~¢d’ O% (O)

**1£?¢?1'¥ O% (0)

*¢r~::»m:» 7% <1) WM

§;`3§ §§§zz<z ~ €~;z-::'chi m 23 zz“zz;z<;rz,,:z;?z§;§a:

https://602abcwater.com/co|lections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-f|eck-5600sxt-64-000-grain-w-2-cu-ft-upflow-ca rbo , ,. 2/15

12/18/2018 ABCwaters Built F|eck 56008)<'1' Water Softener with an Upflow Carbon Fil - 6028chATER

Why Do You Need This?

PA|R|NG THE 2 WATER SYSTEi\/|S PRODUCES 3 CUSTO|\/lER
BENEF|TS:

Benefit 1: Filter & Soften Entire Home Water. Removes hard water and unwanted
contaminants, smells & tastes from water prior to entering your home. The whole house Will

have carbon filtered softened water.

Benefit 2: Extend Water Softener Resin Media by Up to Decades. Our premium granular
activated carbon (GAC) filtration media will prevent chlorine from destroying your Water
sottener resin. |f the carbon media is properly maintained, your water softener resin media

could possibly last for decades.

Benefit 3: Easy install & Low Maintenance. As you will see in our reviews, our customers tell
everyone how easy this package is to install. The Water softener requires an occasionally
bag of salt, and the carbon filtration media won’t need to be changed for years depending on
your water quality. We can teach you how to change media when it’s time.

WHY BUY FROM US?

 

602achATER - Residentia| Water Sof'teners, Reverse Osmosis & Water Fi|tration

https://GOZabcwater.com/collections/water-softeners-carbon-tanklproducts/copy-of-abcwaters-bui|t-fieck-56003xt-64-000-grain-w-2-cu-ft-u pf|ow-ca rbo . .. 3/15

 

O£“§"i§zze send us a rzzr;zs:zaz:zga;z

 

12/18/2018 ABCwaters Built Fleck 56003XT Water Softener with an Upflow Carbon Fil - 602achATER

 

Whole House Water Softener & Carbon
Filtration System

PACKAGE OVERV|EW

This package includes our customer favorite water softener controlled by the Fleck EGOOsxt
digital valve. We compliment the water softener with a highly efficient upflow carbon
filtration system. We use a premium granular activated carbon (GAC) media that provides an
excellent shield of water protection for your entire home, but it also extends the life of your
water softener resin media. Together they produce a complete whole house filter &
softening solution. Also included are a triple set of flex line connectors.

lncludes:

' Whole House Water Softener
- Whole House Upflow Carbon Filtration

~ 3 Stainless Steel Flex Line Water Connectors

Shopping for water softeners in popular marketplaces? Read 'Buvers Beware'
C.?§'§'i§zze »~ sami us a meszz;a;)ge

https://602abcwater.com/co|iections/water-softene rs-carbon-tank/products/copy-of-abcwaters-bui|t-fieck-5600$xt-64-000-grain-w-2-cu-ft-upfiow-ca rbo. .. 4/15

12/18/2018 ABCwaters Built F|eck 56003XT Water Softener with an Upflow Carbon Fil - 6028chATER

lNCLUDES TECHNICAL lNSTALLATlON SUPPORT

'A SIMPLIFIED EXPERIENCE'

Our technical support team is ready to assist you with plumbing questions relating to water
equipment installation. Are you attempting a D|Y installation? Our mission is to serve D|Yer's
in the quest to save money Doing lt Yourself. Our customers really appreciate this approach
because it simplifies their experience.

Our customers tell us how happy they are to be able to call our experienced team of
installers in a time of need and not get charged. That's what makes us different from our
competitors. We focus on simplifying the consumer's experience with our product. A
simplified experience equals a great experience and our customers agree!

Need a quick answer to your question? Text us at 602.321.0145

We are available by:

Phone - 602.222.9283
Email - support@€OQachATER.com
Text - 602.321.0145

Facetime video calls (iPhones only) - Text us to set an appointment Our new solution
'Show us rather than try to describe' method.

Support Hours: |\/|onday thru Friday between 7 a.m. to 4 p.m. Arizona time.

O§ii§zzc » sr:zzré us :z zz:zzs';:zazi§,¢;v

https://GOZabcwater.com/col|ections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-f|eck~5600sxt-64-000-grain-w-2-cu-ft-upfiow-carbo. . . 5/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 6023chATER

WATER SOFTENER SYSTEM

This is a complete whole house water softener system. Our Water softener is controlled by
the popular Fleck 56005xt digital valve meter. This high capacity softening system uses
premium resin for longer life. Best quality in the |ndustry. Recommended Service Flow up to
13 GP|V|. The Fleck valve includes 5 year warranty.

General water softener sizing by household size:

~ 48,000 grain capacity - 2 to 5 people
- 64,000 grain capacity - 5+ people

Water softener resin types:

' 10% Cross link resin media - ideal for City water sources.

» Fine mesh resin media - ideal for a Well water sources. This resin is perfect for water
sources that need an |ron removal solution.

Buy Direct
Get Your Sa|t Free!

l l :`\'i iTE D ii l`"e-"i ii 0 F F E R

Purchase a complete water softener system directly from GOZai)cWATER.<:om and receive a Home Depot e-gift card to buy yourfirst bags of salt. F

 

§3§ §"§§zzc M send z),z~z a zz"zazw~;;§zz§z;c

https://602abcwater.com/collections/water-softene rs-carbon-tank/products/copy-of-a bcwaters-bui|t-Heck-56005xt-64-000-grain-w-2-cu-ft-upfiow-ca rbo. ,. 6/15

12/18/2018 ABCwaters Built F|eck 5SOOSXT Water Softener with an Upflow Carbon F|| - 602achATER

FLECK 5600$XT D|G|TAL WATER SOFTENER METER
VALVE

- Large LCD display and user-selectable time clock or metered function; usable for
filtration and softener systems.

~ Fully adjustable 3- or 5-cycle control for efficient and reliable water treatment system.

- Super capacitor for keeping time of day during power outage.

~ Time-tested, hydraulically-balanced piston for service and regeneration.

' Diagnostics for historical valve performance.

- LCD display alternates between time of day, volume remaining or days until
regeneration.

' Programming stored in memory and will not be lost due to power outages

- Plumbing connections in 3/4" or 1" NPT, BSP, and sweat

 

WATER SOFTENER MlNERAL & BR|NE TANKS

The water softener system includes 2 American made tanks. (1) Black10" diameter mineral
tanks - dependent on grain capacity. (1) Black brine tank. Both tanks backed by a 10 year
warranty. Other colors are also available upon request. The standard color is black.

Mineral Tank Dimensions:

° 48 K:(10"x54") O§'§"iine ~ sech us s mcha;,-zge

https://602abcwater.oom/col|ections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-fieck-56003xt-64-000-grain-w-2-cu-ft~upfiow-cart)o. .. 7/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

- Add 6" more in height for the Control Meter.

18" Triple Set Stainless Steel Flex Line Water Connectors

N|ake your installation a snap with a pair of Stainless Steel Flex Lines, 18" length, 1" female
to 1" John Guest, and an 18" stainless steel flex line with 1" Female NPT on each side. No
more sweating pipes or having the hassle of connecting a water softener to your water
supply. The female end twists right into the male threaded adapter provided with our water
softeners, and the John Guest fitting simply pushes right into your existing Water supply.
|V|ade of 100% stainless steel, these flex lines have the ability to twist, bend, and turn
however you may need them to. Beware of the cheaper flex lines you'll find at hardware
stores, they are not meant for water softeners. They will have rubber inner tubing that will

eventually wear out and leak.

**SPEC|AL NOTE: Not compatible With PVC pipe connections However, this part is
compatible with CPVC. CPVC should not to be confused with PVC.

WATER SOFTENER lNSTALLATlON KlT

We add a special touch to our offerings. We provide an installation kit which includes items
that are necessary for best practice installs such as silicone lube, a hardness test strip, a
sanitizer packet, 4 ft 3/8 in. brine line, a small parts kit, and an install guide written by
ABCwaters technicians that simplify the installation.

UPFLOW CARBON F| LTRAT|ON SYSTEM
fsi/fitz »~ seed ss ;;z zzzz:-:€;sa;;:;;<z

https://SOZa bcwater.com/collections/water-softeners-carbon-tank/productslcopy-of-abcwaters-bui|t-f|eck-56003xt-64-000-grain-w-2-cu-ft-upf|ow-carbo .. . 8/15

12/18/2018 ABCwaters Built F|eck 5600$XT Water Softener with an Upfiow Carbon Fi| - 602achATER

Complete System Features:

' Eco-friendly because the system doesn't require electricity.
~ Simple |n/Out Valve
- Removes a Wide Range of Contaminates

0 Chloramines*

<> Chlorine

0 Pesticides

0 Herbicides

O Organics

0 I\/|ost chemicals

O N|ost Odors

O Most Tastes

Upflow Carbon Basic Specs:

- Bypass Valve with 1" connection
- Service Flow Rate of 4-11 GPM

' 1.5 ft.3 High Activity Carbon Media - Carbon media is a natural media derived from
coconut shells that removes water contaminates through absorption.

VlDEO RESOURCES

€§>§'§"i§zzs ~ sims m a z'z‘zsz;:§z§zzi§;az

https://6028 bcwater.com/co|lections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-f|eck-56003xt-64-000-grain-w-2-cu-ft-upf|ow-carbo . .. 9/15

12/18/2018 ABCwaters Built F|eck SSOOSXT Water Softener with an Upflow Carbon Fi| - 602achATER

HOW TO lNSTALL A CARBON SYSTEM TO A FLECK 5600$XT
WATER SOFTENER:

 

installing an Upflow Carbon Fi|tration System to a Fleck 5600sxt Water Softener b...

 

 

 

HOW TO lNSTALL A FLECK 5600$XT WATER SOFTENER:

 

ABCwaters Fleck 56003xt Water Softener - installation Tutoria|

 

 

https://SOZabcwater.com/col|ections/water-softeners-carbon-tank/prod ucts/copy-of-abcwaters-built-fleck-56003xt-64-000-grain-w-2-cu-ft-upflow-carb . .. 10/15

12/18/2018 ABCwaters Bu|lt F|eck SSOOSXT Water Softener with an Upflow Carbon Fl| - 602achATER

 

HOW TO RlNSE YOUR CARBON FlLTRATlON:

 

How To Rinse Your Upfiow Carbon System by 602achATER

 

 

 

Water Softener & Upflow Carbon System Warranties &
Guarantee

O§"?"iizae v~ sess as a zzzc::»;ssa;.;;<¢

https://602abcwater.com/co||ections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-fleck-5600$xt-64-000-grain-w-2-cu-ft-upflow-carb. .. 11/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

Valve - 5 year Warranty
Tank - 10 year warranty
60-day Satisfaction Guarantee

WARRANTY REG|STRAT|ON

itt i§i‘>'i`i,ii YOUR ' '. iii ‘$G;"~i f‘i‘»"¢t S`Y'§`ll;`tii

  
 
 

  

 

ABOUT US - 602achATER
slMPLlFYlNG coNsuMER ExPERlENcE

CUSTOMER RESOURCES

Simplifying the consumer's experience remains one of our primary goals. We realize the
consumers' experience with our product extends beyond the point of purchase. Reviewing
the post sales experience has taught us to focus on specific touch points that improve this
experience. A critical touch point relates to the installation of our product. We find the
easier we make our product to install, the more satisfied our customers feel.

“Keep lt Simple"’ l/ideo Tutorials
Our video tutorials are simple in structure using a step-by-step format. Our content is
unique in the sense that it's developed using a novice perspective while following industry

best practices.

Well Written instructional Guides
We created instructional guides with an emphasis on following an “easy-to-understand”
theme. Each guide can be printed or viewed electronically, and easy to locate when needed.

Value Added items
We include additional items in our packages that improve the overall value of our offering.

The additional items contribute toward installation best practices and are typically not
offered by competing brands. These value-added items prevent customers from having to

make additional trips to the hardware store for items that \ l q ,
©z';"§lrz€:: - sess as a messaa;§;c

https://6028 bcwater.com/co|lections/water-softeners-carbon-tank/products/copy-of-abcwaters-bul|t-fleck-5600sxt-64-000-grain-w-2-cu-ft-upflow-carb . .. 12/15

12/18/2018 ABCwaters Built Fleck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

EASY TO CONTACT

Customer Service
We are easy to c'ontact. We have a customer service team ready to assist our customer

needs. Customers can contact our customer service team Monday through Friday between
the hours of 7am to 4pm Arizona time. Our customer service team answers questions
regarding orders, package tracking, and technical support.

Technical Support
Our dedicated technical support team has over 25 years of combined experience in product

installation and install knowledge. Most of our D|Y customers save hundreds or even
thousands of dollars by installing the system themself.

/nnovative Approach
We've taken our technical support a whole new level. in addition to our email and phone

support, we are now using video chat technology to assist customers. You can now “Show &
Tell” rather than attempt to describe it. Customers find video chat really simplifies the

process.

PREM|UM PRODUCTS AT AFFORDABLE PR|C|NG

Offering affordable products has made us very popular with consumers. This popularity has
ultimately contributed toward consumers' gained purchase value. The more discounts we

earn, the more the customer earns.

Affordable Pricing
Our popularity has given us the ability to leverage bulk purchase discounts that our

competitors are unable to access. Our discounts make it possible to offer quality products at
affordable pricing. The benefit of the discount is two fold in the sense that it affords us the
ability to build a knowledge support team to serve our happy customers.

Fast Free Shipping
We offer fast free shipping. We are able to sustain this consumer benefit due to our high

volume of shipping throughout the United States. Our shipping carrier provides discounts as
our volume grows and ultimately benefiting the consumer.

PROUD TO BE AN AMER|CAN COMPANY

ABC WATER / 602achATER - We are located in Phoenix Arizona USA. Give us a call with any
questions about our ABCwaters built products.

Gf§"i§zze »~ seed us a rz:cz;sszzz@e

https://GOZabcwater.com/coiiections/water-softeners-carbon-tanklproducts/copy-of-abcwaters-buiit-fieck-5600$xt-64-000-grain-w-2-cu-ft-upf|ow-carb. . . 13/15

12/18/2018 ABCwaters Built F|eck 56003XT Water Softener with an Upflow Carbon Fil - 602achATER
(602) 222-9283
23910 N. 19th AVe Suite #8
PhoeniX, AZ 85085

Warning.: This product can expose you to chemicals including
viner chloride and styrene, Which are known to the state of
Caf|i.fornia to cause cancer. Fo'r more information visit
WWW.pGSWa§rnizngs.ca.gov

OTHER PRODUCTS VlSiTED BY OUR CL|ENTS

 

ABCwaters 5-Stage Reverse Osmosis Drinking Water System - 50 GPD RO

$194.99
' CHOOSE OPT|ONS

<- BACK TO WATER SOFTENERS & CARBON TANK

Oi"f’iine '~ seed us a messaage

https://602a bcwater.oom/coiiections/water-softeners-carbon-tank/products/copy-of-abcwaters-buiit-fleck-56003xt-64-000-graln-w-2-cu-ft-upfiow-carb. .. 14/15

12/18/2018 ABCwaters Built F|eck 5600$XT Water Softener with an Upflow Carbon Fil - 602achATER

Water Softeners Drinking Water Systems
Filters & Pari:s
Rv Water Filtration

Return Policy California Prop 65 Contact Us All Products The Water Blog

'-1i ‘\'.lil l-I

r-_- \ Wate r
“-°- ” 5 \\ Qti§.l,.i_,ty

IIVBG+

M;muals & Guides lnstallaxti<m Videos li`requently Askcd Questions
Warranty Registration
Returll Pi)licy Home I)ep<)i. e(}ift Curd

Comact Us ,M.}'Account Shopping (.`,`art

© 2018 602achATER Connect-iO - Custom Software Solutions

O§'€"§§ne ~ sand as s messaage

https://602abcwater.com/coi|ectionslwater-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-fieck-5600sxt-64-000-grain-w-2-cu-ft-upfiow-carb. .. 15/15

ABCwaters Built F|eck 56003xt 48,000 SPACE SAVER Water Softener - City - 602achATER

 

12/18/2018
ll . ..e Quest§css’?
Calt: {SOQ) 222-9281§ cr
esz farm seemst
coMMERclAL\/ i l lNDusTRlAL\/' _; 5 Q ici
__ `___ ‘*¢--' _ b
RES|DENT|AL
COMMERCIAL
lNDUSTRIAL

Of§"i§ne - asset us a mcssaags

https://602abcwater.com/collections/water-softeners-1/products/abcwaters-bui|t-fleck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta. ..

1/11

12/18/2018 ABCwaters Built F|eck 56005Xt 48,000 SPACE SAVER Water Softener - City - 602achATER

 

ABCwaters Built Fleck 5600$xt 48,000

SPACE SAVER Water Softener - City Water
*'*'**‘o' 8 reviews

Availability: in Stock
$ §‘1 9 .. 9 9 App_ly fgr gregg Eiggnging

Varignt Choices
At A §ane l

Adapter Size

<`_') 111

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

. as

'q`i`jafnflty""

ii

https://602abcwater.com/coliections/water-softeners-1/products/abcwaters-built-fleck-56003xt-48-000-water-softener-space-saver-hardness-test-insta... 2/ 11

12/18/2018 ABCwaters Built Fleck 56003xt 48.000 SPACE SAVER Water Softener - City - 6028chATER

CUSTOMER REV|EW$

 

 

 

 

****'* * *** *' 63% (5) Write a review
3ased on 8 reviews * * * * §§ 25% (2)

titan 1% m

**QQQ| w w

*eeeei w w

 

602achATER - Residentia| Water Softeners, Reverse Osmosis & Water Fiitration

 

 

 

RES|DENT|ALl

COMMERC|AL

lNDusTRlAL
'ol"if~\\rl:.l DHV l.':.'l'\` "\|VH`I `l'_".`l`\ SU'I" `l` 'l:.`l" l:`l"{

§§??"i§zze »~ acres as s zz<,<>sz<g,r

https://602abcwater.com/coliections/water-softeners-1/products/abcwaters-buiit-tleck-56005xt-48-000-water-softener-space-saver-hardness-test-insta. . .

3/11

12/18/2018 ABCwaters Built Fleck 56005Xt 48.000 SPACE SAVER Water Softener - City - 602achATER

This is a complete whole house water softener system packaged in a smaller dimension.
Space saver water softener is controlled by the popular Fleck 56003xt digital valve meter
This high capacity softening system uses premium resin for longer life. Best quality in the

industry. Recommended Service Flow up to 12 GPl\/|. The Fleck valve includes 5 year
warranty.

Shopping for water softeners in popular marketplaces? Read 'Buyers Beware'

 

General water softener sizing by household size:

~ 32,000 grain capacity - up to 2 people
- 48,000 grain capacity - 2 to 5 people

Water softener resin types:

' 10% Cross link resin media - ideal for City water sources.

lNCLUDES TECHN|CAL lNSTALLATlON SUPPORT -

'A
SIMPLIFIED EXPERIENCE'

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

..|. - _ _ -n- ss ease

Our customers tell us how happy they are to be able to call our experienced team of
installers in a time of need and not get charged. That's what "~~"~* "'~ different f'~'~ ~-'

Off’iine » seed us a z‘ztessaag;c

https://602abcwater.com/col|ections/water-softeners-t/products/abcwaters-buiit-fleck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta. .. 4/11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 6023chATER

competitors. We focus on simplifying the consumer's experience with our product. A
simplified experience equals a great experience and our customers agree!

We are available by:

- Phone - 602.222.9283
¢ Email - support@602achATER.com

° Text - 602.321.0145
~ Facetime video calls (iPhones only) - Text us to set an appointment Our new solution
'Show us rather than try to describe' method.

Support Hours: Monday thru Friday between 7 a.m. to 4 p.m. Arizona time.

FLECK 5600$XT DlGlTAL WATER SOFTENER METER VALVE

~ Large LCD display and user-selectable time clock or metered function; usable for
filtration and softener systems.
' Fully adjustable 3- or 5-cycle control for efficient and reliable water treatment system.

¢ Super capacitor for keeping time of day during power outage.
- Time-tested, hydraulically-balanced piston for service and regeneration.
- Diagnostics for historical valve performance.

- LCD display alternates between time of day, volume remaining or days until
regeneration.
¢ Programming stored in memory and will not be lost due to power outages

' Plumbing connections in 3/4" or 1" NPT, BSP, and sweat

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

/w.z", . v_ 7a ,,,`.,…',.,/… ~/',
§,,2§: ime “~ seize m w s>¢,yz¢:§¢;r.;

https://602abcwater.com/coilections/water-softeners-1/products/abcwaters-buiit-f|eck-56003xt-48-000-water-s0ftener-space-saver-hardness-tesi-insta. . . 5/11

12/18/2018 ABCwaters Built F|eck 56008Xt 48.000 SPACE SAVER Water Softener - City - 6028chATER

WATER SOFTENER MlNERAL & BRINE TANKS

Our system includes 2 American made tanks. (1) Black10” diameter mineral tank and (1)

Black 11" Brine tank. Both tanks backed by a 10 year warranty. Other colors are also available
upon request. The standard color is black.

A€¥UAE. $iDE’BY~$ilJE §’HOTO

    
  
   

-. wl _., -ms._.- ._

.-__-.,._-_;--»-¢

132.75"

STANDARD SiZE SPACE SAVER SIZE

Z{'j"` 220
RES|DENT|AL
COMMERC|AL
lNDUSTRlAL
in&!§:imf`) §:i\/it Ui--;-M - _ -

purchase a complete water softener system directly from SOZachATER.com and receive a Home Depot e»gif't card to buy your first bags of sait. "_

ifl??'§iilze » z~;l»,°<zzz'i§ aziz ¢: r::rzz;sa;;zg/;<z

https://602abcwater.com/collections/water-softeners-1/products/abcwaters-buiit-fleck-56003xt-48-000-water-softener-space-saver-hardness-test-insta. .. 6/11

12/18/2018 ABCwaters Built F|eck 56008Xt 48,000 SPACE SAVER Water Softener - City - SOZabCWATER

WATER SOFTENER lNSTALLATlON KlT

We add a special touch to our offerings. We provide an installation kit which includes items
that are necessary for best practice installs such as silicone lube, a hardness test strip, a
sanitizer packet, 4 ft 3/8 in. brine line, a small parts kit, and an install guide Written by
ABCwaters technicians that simplify the installation.

DO YOU NEED CONNECTORS?

{')fi ’{€}Ui§ttfitl if il 5[3¥ §§ fit ii (iititi§ t §‘€:R§ iiiil§:

   

CLiCKHERE

WATER SOFTENER VALUE ADDED PACKAGE

We pride ourselves in simplifying the consumer experience. We demonstrate this by E
LOAD|NG the mineral tanks with resin for you to reduce heavy lifting & mess, we PRE-
PROGRAl\/i the Fleck digital meter to avoid adding guess work, we provide additional lNSTALL
|TEMS to save you from making extra trips to store, and we are very EASY TO CONTACT using
phone, email, phone texting and now FREE FACET||VIE tech support.

 

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

ss es- sess mass -

Vilfliti'tl'li"i i l hl:lJll) l i'tl*il iUN m l

’l':iQ i~? MM‘; <ii§il i’t’* "' "

z _\. §. l"_.,. EE

https://602abcwater.com/coliections/water-softeners-1/products/abcwaters-buiit-fieck-56005xt-48-000-water-softener-space-saver-hardness-test-insta . . . 7/ 11

   

GZ"§"§§:”\,C: /~ wm as az rees:zzzage

12/18/2018 ABCwaters Built Fleck 56005xt 48,000 SPACE SAVER Water Softener - City - 6028chATER

ABOUT US - 602achATER
slMPLlFYlNG coNsuMER ExPERlENcE

CUSTOMER RESOURCES

Simplifying the consumer's experience remains one of our primary goals. We realize the
consumers' experience With our product extends beyond the point of purchase. Reviewing
the post sales experience has taught us to focus on specific touch points that improve this
experience. A critical touch point relates to the installation of our product. We find the
easier we make our product to install, the more satisfied our customers feel.

“Keep lt Simple" \/ideo Tutorials
Our video tutorials are simple in structure using a step-by-step format. Our content is
unique in the sense that it's developed using a novice perspective while following industry

best practices.

Well Written instructional Guides
We created instructional guides with an emphasis on following an “easy-to-understand”
theme. Each guide can be printed or viewed electronically, and easy to locate when needed.

Value Added items

We include additional items in our packages that improve the overall value of our offering.
The additional items contribute toward installation best practices and are typically not
offered by competing brands. These value-added items prevent customers from having to
make additional trips to the hardware store for items that we include.

EASY TO CONTACT

Customer Service

We are easy to contact. We have a customer service team ready to assist our customer
needs. Customers can contact our customer service team l\/|onday through Friday between
the hours of 7am to 4pm Arizona time. Our customer service team answers questions

_r¢_:_cfarrlinc_:‘ nrdp_r_c r_\__ar‘.ll_a_dn_'i'_r_'a,r~_l(_in,d and t_n_r~hr\ir~_;\l cimnnrl'

RES|DENT|AL
COMMERC|AL
lNDUSTRlAL
tn'o`l`l'sa‘n?ds'o'r"ooL`L`ar`s oy` lnst`a'itlng`tne system tne'fn’s`e'ir`.
innovative Approach
Z.l§§ § iii ze '» z/:;r;zr'zz§ ss vi

https://602abcwater.com/collections/water-softeners-1iproducts/abcwaters-buiit-fieck-56003xt-48-000-watar-softener-space-saver-hardness-test-insta. .. 8/ 11

12/18/2018 ABCwaters Built F|eck 56005Xt 48,000 SPACE SAVER Water Softener - City - 602achATER

We've taken our technical support a whole new level. |n addition to our email and phone
support, We are now using video chat technology to assist customers. You can now “Show &
Tell” rather than attempt to describe it. Customers find video chat really simplifies the

process.

PREM|UM PRODUCTS AT AFFORDABLE PR|C|NG

Offering affordable products has made us very popular with consumers. This popularity has
ultimately contributed toward consumers' gained purchase value. The more discounts we
earn, the more the customer earns.

Affordable Pricing

Our popularity has given us the ability to leverage bulk purchase discounts that our
competitors are unable to access. Our discounts make it possible to offer quality products at
affordable pricing. The benefit of the discount is two fold in the sense that it affords us the
ability to build a knowledge support team to serve our happy customers.

Fast Free Shipping
We offer fast free shipping. We are able to sustain this consumer benefit due to our high

volume of shipping throughout the United States. Our shipping carrier provides discounts as
our volume grows and ultimately benefiting the consumer.

PROUD TO BE AN AMER|CAN COMPANY

ABC WATER / 602achATER - We are located in Phoenix Arizona USA. Give us a call with any
questions about our ABCwaters built products.

(602) 222-9283
23910 N. 19th Ave Suite #8
Phoenix, AZ 85085

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

§:);’§"i§sze '~ seed viz §§ izz(:i'~,:¢,:zlzézzg§@

https://SOZabcwater.oom/co|lections/water-softeners-1/products/abcwaters-buiit-fieck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta . . . 9/11

12/18/2018 ABCwaters Built F|eck SSOOSXt 48,000 SPACE SAVER Water Softener - City - 6028chATER

Warning: This product can expose you to chemicals including
vinyie chloride and styrene, Which are known to the state of
Ca|ifornia to cause cancer. For more information, visit
Www.p65warnings.ca.gov

OTHER PRODUCTS VlSiTED BY OUR CL|ENTS

 

ABCwaters 5-Stage Reverse Osmosis Drinking Water System - 50 GPD RO

$194.99
, CHOOSE OPT|ONS l

4-- BACK TO WATER SOFTENERS

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL
Rv Water Filtration

"¢'* ,‘ ,,\',,,..,,,
ic§zziz§z§% ~ :~vir-?zzz§ usi z:zr,zi>.‘;i§.»;:;@;z;

https:/i602abcwater.com/coliections/water-softeners-1/productsiabcwaters-built-fieck-56005xt-48-000-water-softener-space-saver-hardness-test-inst.. . 10/11

12/18/2018 ABCwaters Built Fleck 56005Xt 48,000 SPACE SAVER Water Softener - City - 6028chATER

Return Policy California Prop 65 Contact Us Ali Products The Water Blog

'.1\ 't‘.1'iiq
` D¥
" iiisz \\` H§§i§i

 

H¥BG+

Mamiais & Guides installation Videos Frcqucnt.ly Asked Qucstions
Warranty .Registration
Return Pr)licy Home Depot e(}i-it'l' Card

Contact Us M.y Account Shopping Cart

© 2018 602achATER Connect-|O - Custom Software Solutions

G§'§"§§:z<: ~ ss zr.'§ us §§ zs.€:‘§>:~;aege

https://602abcwater.comicol|ections/water-softeners-1/products/abcwaters-bui|t-tleck-5600sxt-48-000-water-softener-space-saver-hardness-test-inst. . _ 11/11

12/18/2018 F|eck 56008XT Water Softener and Fi|tration System | 602achATER
§\§;<zve §§uest:§<;§es"?
ilat§.: {§@i£`,§ 212§»»~92§€3 or

coMMERclAL 1 l lNDusTRlAL\/ 5 Q ij

-.M--"

SST-60 Softener Resin

 

‘3%_ -'. .. _l ', .'
:»K® sS/§"r.-_'-'_.___'J

     

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

- a _\sss';sz- ~ -lllsau,se. - _ -_ -_- .

 

https://602abcwater.com/coliections/water-softeners-1/products/abcwater-buiit-fieck-56OOSxt-water-softener-with-u|tra-high-efticiency-resin-sst-SO 1/13

12/18/2018 F|eck 56003XT Water Softener and Fi|tration System | 602achATER

in

fw?]'l.tiiili'l\'l"[il.{?|)¥ii ._,...
t»"a?.Zl.*Z.§Z¥i$ - .

 

ABCwaters Built Fleck 5600$XT Water
Softener with Ultra High Efficiency Resin

SST-GO
Q$}Q{}¢r No reviews

Availability: In Stock
35 1 ,O 3 § . 9 9 App_ly for Cre§it Financlng

Varlgnt Choices
itt A tilaan l

Capacky

;;_f_'_jz 32,000 grain
1:) 48,000 grain

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

<ij`j_ir 3/4 `

§ _' 1

https.'iiBDEsbcwater.comicolieotionsiwater~soiienars~‘l iprc¢duclsiabcwatsr~buill-tieck~SB{}thxt~waier-soltener~with-ultrs-high-eil‘lclency-rssln-ssi-60 2/13

12/18/2018 F|eck 56003XT Water Softener and Filtration System | 602achATER

quantity

:USTOMER REVIEWS
Q'Q<SI'L`{Q No reviews yet

 

 

 

Write a review

 

 

 

l Learn more about our Combo Water Softener with Carbon Fi|tration? l CL|CK HERE

 

602achATER - Residentiai Water Softeners, Reverse Osmosis & Water Filtration

 

 

 

wm .<»

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

swe~.._- es--=--- n . seas ss

 

§"}§'§"§izze ~ seer us a zzz<:<>z';;'§;:z;\/§

;`..

https://602abcwater.com/co||ections/water-softeners-1/products/abcwaler-built-fieck-5600sxt-water-softener-with-ultra-high-echiency-resin-sst-SO 3/13

12/18/2018 F|eck 56008XT Water Softener and Fi|tration System | 602achATER

WATER SOFTENER SYSTEM With Purolite
SST-60 High Efficiency Softening Resin

This is a complete whole house water softener system. Our water softener is controlled by
the popular Fleck 56003xt digital valve meter. This water softener has an ultra high efficiency
water softener resin media known as Purolite SST-60. Valve recommended Service Flow up
to 12 GPM. The Fleck valve includes 5 year warranty.

Shopping for water softeners in popular marketplaces? Read 'Buyers Beware'

 

General water softener sizing by household size:

- 32,000 grain capacity - up to 2 people
- 48,000 grain capacity - 2 to 5 people
- 64,000 grain capacity - 5+ people

Water softener resin type:

Purolite SST-60 High Efficiency Softening Resin: SST-SO is a high-efficiency softening resin
basedon_g_elhtypeshallow-shell technology _Lo_we__r__hard_n_ess leakage. Si_g_nificant savings in _

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL
lequ'i'ierrierits. ""L.luwillt)at§ 'Vlj`r =L'U L'e'arrl`rri<`_`:`r"é ‘au`t_`)`Li`L i`-"U'i"tj`ti"l'.`& `:`_~»:_`~,`i`“iou`.`

 

G§ i§§zie ~ seed ear a zzzer;zzzz;;:;;<.:

https://602abcwater.com/collections/water-softeners-1/products/abcwater-bui|t-fleck-5600sxt-water-softener-with-uitra-high-efiiciency-resin-sst-60 4/13

12/18/2018 F|eck 56008XT Water Softener and Fi|tration System | 602achATER

Figure 5 - diffusion path comparison of different resin head types

urgent D|amatar Standard Baad Largest Diamster SSY-Bead Largast Diametar UPS Read

.._-_-.» anw

   

‘lD¢ Faster 3.5): Faslm
than Standard then LiPS

0. 375 mm
daniel

0;378 mm Equivalont Read

Diffusi¢m Rate ts Pmportleeal to tir’. where a' n radius

Advantages of SST resins for softening

¢ Higher recovered capacity per pound v Shorter regeneration cycles
{or kitogram) of salt , . E`.xcellent_ physical strength

~ Better iron removal ~ wion-solvent sulfunated

' L°W@f firms multitme ¢ More resistant to oxidation

- No equipment modifications needed: ~ Meots NSFiA.NSl-B'¢ req uirsmen'ts for
suitable for co-flow. creamer-flow and intel-nations Standard for Dr§nking Water
packed bed systems Addicives

» tower leakage at all regenerant levels » supports usc 9001;2004 initiatives reward

~ l.ess susceptible to towing environmental management and impact

System components tested and certified:

~ Water Softener Performance: WQA to NSF/ANS| Standard 44
' Lead Free Compliance: WQA to NSF/ANS| Standard 372
° Water Softener Resin Purolite SST-GO: Certified by the WQA to NSF/ANS|- 61 Standard

__._.______._. -._..__ -._-¢-_-__w~\.-_-__ _--»-_-_-WW_-¢-.-.ww._-

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL
'i'ii`*\`$if'i;'i'i‘¥"i‘;‘& 1 \»&lal¥'t'ur\l.... ll‘alni..h..ril \'l"`"“i`i" a\".irrv“h 'H'

SIMPLIFIED EXPERIENCE'

§f:‘i§"§"§i§z§;: a<§§ rim §§ zz":i: <" z

 

https://602a bcwater.com/collections/water-softeners-t iproductsiabcwater-buiit-f|eck-560osxt-water-softener-with-uitra-high-efiiciency-resin-sst-SO 5/13

12/18/2018 F|eck SSOOSXT Water Softener and Fi|tration System | 602achATER

Our technical support team is ready to assist you with plumbing questions relating to water
equipment installation. Are you attempting a D|Y installation? Our mission is to serve D|Yer's
in the quest to save money Doing |t Yourself. Our customers really appreciate this approach
because it simplifies their experience.

Our customers tell us how happy they are to be able to call our experienced team of
installers in a time of need and not get charged. That's what makes us different from our
competitors. We focus on simplifying the consumer's experience with our product. A
simplified experience equals a great experience and our customers agree!

We are available by:

¢ Phone - 602.222.9283
' Email - support@€OQachATER.com
" TeXt - 602.321.0145

- Facetime video calls (iPhones only) - Text us to set an appointment Our new solution
'Show us rather than try to describe' method.

Support Hours: Monday thru Friday between 7 a.m. to 4 p.m. Arizona time.

Buy Direct
Get Your Sa|t Free!

ii‘fiti'l~fi:R

Psrchase a complete Water softener system directly from SOZchWATER`com and receive a Home Depot e-gift card to buy your first bags of saltl i,

 

 

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL
filtration and softener s;;tems.
- Fully adjustable 3- or 5-cycle control for efficient and reliable water treatment svstem.
~ Super capacitor for keeping time of day during power c ii?f€"§§wi;‘ §I:¥fz€i§ ass Ml’fé‘§€"§?f%é§lf

https://602abcwater.com/col|ections/water-softeners-1/products/abcwater-bui|t-fleck-560OSxt-water-softener-with-u|tra-high-efficiency-resin-sst-60 6/13

12/18/2018 F|eck 56008XT Water Softener and Fi|traiion System | 6023chATER
- Time-tested, hydraulically-balanced piston for service and regeneration.
' Diagnostics for historical valve performance.

- LCD display alternates between time of day, volume remaining or days until
regeneration.

¢ Programming stored in memory and Will not be lost due to power outages

¢ Plumbing connections in 3/4" or 1" NPT, BSP, and sweat

WATER SOFTENER MlNERAL & BR|NE TANKS

Our system includes 2 American made tanks. (1) Black 10” diameter mineral tank and (1)
Black 36" Brine tank. Both tanks backed by a 10 year warranty. Other colors are also available
upon request. The standard color is black.

48 K SYSTE |\/|

62.75"'

 

2 6 »_
RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

§§ s w gas - - .l. §§

Learn How To lnstall the Fleck 56003xt

 

“ ,J: :. ,\ ' _, v ,.,,, ,
il}§zi:zze '~ seize us a rzzr;z;>:~ng,e
l hh..._l.__... l-l_ _l_ l-fl\h_..L \II_A.__ f\_f.l._._ _,_ l._ _.l,_ll _1.

https://602abcwater.com/col|ections/water-softeners-1/products/abcwater-built-fleck-5600sxt-water-softener-with-ultra-high-efflciency-resin-sst-60 7/13

12/18/2018 Fleck 56008XT Water Softener and Fi|tration System | 602achATER
I'\UUWaIeI'S l'leCK DOUUSXI Water bonene|' ' lnSIallaIlOn lUIO|'|aI

 

 

 

 

WATER SOFTENER lNSTALLATlON KlT

We add a special touch to our offerings. We provide an installation kit Which includes items

_ _ - -'-_M_-_ seem

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

vs s . n s . . .l.

 

l
m :: zzz»:-*S:»,:z:;i§;<:

https://602abcwater.com/co||ections/water-softeners-‘l /products/abcwater-bui|t-f|eck-56003xl-water-softener-with-u|tra-high-efficiency-resin-sst-SO 8/13

12/18/2018 F|eck SSOOSXT Water Softener and Fi|tration System | 602achATER

DO Y-OU NEED CONNECTORS?

Zii§ i`€)|lii`: Wéii§i§ SUi itiil:ii (Ul‘i§”ii (\§;Gi"€§ Hl: iii

 

. C|:;|CK_»..HFR'EF

 

WATER SOFTENER VALUE ADDED PACKAGE

We pride ourselves in simplifying the consumer experience. We demonstrate this by §§
LOAD|NG the mineral tanks With resin for you to reduce heavy lifting & mess, we PRE-
PROGRAl\/l the Fleck digital meter to avoid adding guess work, We provide additional lNSTALL
lTEl\/lS to save you from making extra trips to store, and we are very EASY TO CONTACT using
phone, email, phone texting and now FREE FACET||V|E tech support,

 

Consider pairing this Water Softener with an Upflow Carbon Filtration System. The carbon
extends the life of the water softener's resin beads. Carbon is an excellent media for
absorbing chlorine fro_m city Water sources.__ Chlorine breaks down Water softener resin.

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

f ,/.z. 5 ,., ,» 3 .{ ,, /,., .,,»,». w /~¢ w
'~..§z z §znr-: ~ seize z,z:»@ s zzz<;».<»z»"§¢:g¢;<;

https://602abcwater.com/col|ections/water-sofleners-1/products/abcwater-bui|t-fleck-560OSxt-water-softener-with-ultra-high-efflciency-resin-sst-GO 9/13

12/18/2018 Fleck 56008XT Water Softener and Fi|tration System | 602achATER

 

ABOUT US - 602achATER
slMPLlFYlNG coNsulleR ExPERlENcE

CUSTOMER RESOURCES

Simplifying the consumer's experience remains one of our primary goals. We realize the
consumers' experience With our product extends beyond the point of purchase. Reviewing
the post sales experience has taught us to focus on specific touch points that improve this
experience. A critical touch point relates to the installation of our product. We find the
easier we make our product to install, the more satisfied our customers feel.

“Keep lt S/'mple” V/'deo Tutorials
Our video tutorials are simple in Structure using a step-by-step format. Our content is
unique in the sense that it's developed using a novice perspective While following industry

best practices.

Well Written /nstructional Guides
We created instructional guides with an emphasis on following an “easy-to-understand”
theme. Each guide can be printed or viewed electronically, and easy to locate when needed.

Value Added ltems
We include additional items in our packages that improve the overall value of our offering.

The additional items contribute toward installation best practices and are typically not

offered bv nomnetim:_f.hrands. These value-added items nrevenf customers from having _t__o
RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

vs m . sss :.. ::. @.

We are easy to contact. We have a customer service team ready to assist our customer
needs. Customers can contact our customer service team l\/"""""" +"~"‘""h ':"""“' '“"+"'~"~

£D?'§"§§z viz v send :,i:; a zzzz:i>`§;.-';:i§,§<-:

https://602abcwater.com/co||ections/water-softeners-1/products/abcwater-bui|l-fleck-5600sxt-water-softener-wiih-ultra-high-efhciency-resin-sst-60 10/13

1211 8/2018 F|eck 56008XT Water Softener and Filtration System l 602achATER
the hours of 7am to 4pm Arizona time. Our customer service team answers questions
regarding orders, package tracking, and technical support,

Technical Support

Our dedicated technical support team has over 25 years of combined experience in product
installation and install knowledge. Most of our DlY customers save hundreds or even
thousands of dollars by installing the system themself.

/nnovative Approach

We've taken our technical support a Whole new level. |n addition to our email and phone
support, we are now using video chat technology to assist customers. You can now “Show &
Tell” rather than attempt to describe it. Customers find video chat really simplifies the
process.

PREM|UM PRODUCTS AT AFFORDABLE PR|C|NG

Offering affordable products has made us very popular with consumers. This popularity has
ultimately contributed toward consumers' gained purchase value. The more discounts We
earn, the more the customer earns.

Afforo'able Pricing

Our popularity has given us the ability to leverage bulk purchase discounts that our
competitors are unable to access. Our discounts make it possible to offer quality products at
affordable pricing. The benefit of the discount is two fold in the sense that it affords us the
ability to build a knowledge support team to serve our happy customers.

Fast Free Shipp/'ng
We offer fast free shipping. We are able to sustain this consumer benefit due to our high

volume of shipping throughout the United States. Our shipping carrier provides discounts as
our volume grows and ultimately benefiting the consumer.

PROUD TO BE AN AMER|CAN COMPANY

ABC WATER / 602achATER - We are located in Phoenix Arizona USA. Give us a call with any

... .n...i.:.»..~,. ,-.l~..-.. .4. h. .r .n n_r~...,._¢.n._-_¢. .l.».\. .1_|_-_\-._ »,-_..»_»_~.»-|. ._.~+-,,`

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

-29?~ sss sss . ,sa-

/'A f`-'”-,' v,, 3 ,,,, v_. ,
$j§z§znc ~» sum ns w z;;/<:f»¢»l»z<-ig;,<:

https://602abcwater.com/col|eciions/water-softeners-‘i/products/abcwater-bui|t-fieck-560OSxt-water-softener-with-u|tra-high-efficiency-resin-sst-SO 11/13

12/18/2018 Fleck 56008XT Water Softener and Fi|tration System | 602achATER

Warning: This product can expose you to chemicals including
viner chloride and styrene, Which are known to the state of
Ca|ifornia to cause cancer. For more information, visit
WWW.pGSv\/arnings.ca.gov

OTHER PRODUCTS VlSlTED BY OUR CL|ENTS

    

i
t

1-»

ABCwaters 5-Stage Reverse Osmosis Drinking Water System - 50 GPD RO

$194.99
cl-loosE oPTloNs

(»- BACK TO WATER SOFTENERS

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

1_. _ _ __ ...®

Rv Water Filtration
G§'z"i§z’:c send ns a message

https://602abcwater.com/col|ections/water-softeners-1/products/abcwater-built-f|eck-5600$xt-water-softener-with-u|tra-high-efficiency-resin-sst-60 12/13

12/18/2018 Fleck 56008XT Water Softener and Fi|tration System | GOZachATER

Returri Policy California Prop 65 Contact Us All Products The Water Blog

hil\i|§{;`i{

 
  

ACCREDITEO
BUS|NESS

 
   

Wa t e r
\\ Qll§i.lltv

HSEBG+

Manuals & Goides lnstallation Videos Frequently Asked Questions
Warranty .Registration
Return Policy Home Depot. e(}il't Card

Contact Us M.y Account Shopping Cart

© 2018 602achATER Connect-|O - Custom Software Solutions

O§ §iinc ~» send us s recess §gc

https://602abcwater.com/col|ections/water-softeners-1/products/abcwater-bul|l-f|eck-SSOOsxt-water-softener~with-ultra-high-efficlency-resin-sst-60

13/13

12/18/2018 ABCwaters Bui|i F|eck 56003XT Water Softener with an Upflow Carbon Fil - 602achATER
il .-'c §§uez§§:io§"§:§°’?
Cai§: (§S©;§§ 222»»§3?233 or

..»ii.

COMMERC|AL '- " j ll lNDUSTRlAL

Qlfi

Oo

--'_r

\` _"-____.--' )

 

RES|DENT|AL
COMMERC|AL
lNDUSTRlAL
§ . _ §§ g §§ f W _ .

)"' ,~"., . »…,.:»i~.v,/ t,/,~v»-/~
§»,§§§§§fi€f ::,l:iz§z '//é.‘¢ §§ iizf.’:>:z§:¢é;>¢,,\"

https://602abcwater.com/col|ections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-fleck-SSOOsxi-64-000-grain-w-2-cu-ft-upflow-carbo ._ . 1/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

ABCwaters Built Fleck 5600$XT Water
Softener With an Upflow Carbon Filter

System + Connectors
****1`.|'15 reviews

Availability: |n Stock

$1,119.99 m§mm§

V§[i§n; Choir:es
At A Glance l

l\/|edia Type

0 10% Cross Link Resin

§§ Fine Mesh |ron Treating Resin (|FOn Only Up to 6 ppm)

Size

0 48K Capacity
Ci 64K Capacity

quantity

1

ZUSTOMER REVIEWS

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

ss swe- -

- sss- ,»-»¢- ~»

O§'§’i§nc ~ seas as az §i'z<§ssa;ige

https://SOZabcwater.com/co||ections/water-softeners-carbon-tank/products/copy-of-abcwaters-built-fleck-SSOOsxt-64-000-grain-w-2-cu-ft-upflow-carbo. . . 2/15

12/18/2018 ABCwaters Built F|eck 56003XT Water Softener with an Upflow Carbon Fil - 602achATER

Why Do You Need This?

PA|R|NG THE 2 WATER SYSTEMS PRODUCES 3 CUSTOMER
BENEF|TSI

Benefit 1: Filter & Soften Entire Home Water. Removes hard Water and unwanted
contaminants, smells & tastes from Water prior to entering your home. The Whole house will

have carbon filtered softened water.

Benefit 2: Extend Water Softener Resin Media by Up to Decades. Our premium granular
activated carbon (GAC) filtration media Will prevent chlorine from destroying your Water
softener resin. |f the carbon media is properly maintained, your Water softener resin media

could possibly last for decades.

Benefit 3: Easy install & Low Maintenance. As you Will see in our reviews, our customers tell
everyone how easy this package is to install. The Water softener requires an occasionally
bag of salt, and the carbon filtration media Won’t need to be changed for years depending on
your Water quality. We can teach you how to change media When it’s time.

WHY BUY FROM US?

 

602achATER - Residentia| Water Softeners, Reverse Osmosis & Water Fi|tration

w - a m

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

https://602a bcwater.com/collections/water-softeners-carbon-tank/products/copy-of-a bcwaters-bui|t-f|eck-56003xt-64-000-grain-w-2-cu-ft-upflow-carbo . .. 3/15

12/18/2018 ABCwaters Built F|eck 56003XT Water Softener with an Upflow Carbon Fil - 602achATER

 

Whole House Water Softener & Carbon
Filtration System

PACKAGE OVERVlEW

This package includes our customer favorite Water softener controlled by the Fleck BGOOsxt
digital valve. We compliment the Water softener With a highly efficient upflow carbon
filtration system. We use a premium granular activated carbon (GAC) media that provides an
excellent shield of water protection for your entire home, but it also extends the life of your
Water softener resin media. Together they produce a complete Whole house filter &
softening solution. Also included are a triple set of flex line connectors.

lncludes:

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

ss-- a.-

Shopping for Water softeners in popular marketplaces? _R_e_ad 'Buvers Beware'

€1>§'§"§§zzc M sr,-:rz<§ ms a zzz<,»:<z§t“tztz§;§<»z

https://602a bcwater.com/co|lections/water-softeners-carbon-tank/prod ucts/copy-of-abwvaters-bui|t-f|eck-56003xt-64-000-grain-w-2-cu-ft-upfiow-carbo .. . 4/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - SOZachATER

lNCLUDE»S TECHN|CAL lNSTALLAT|ON SUPPORT

’A SIMPLIFIED EXPERIENCE’

Our technical support team is ready to assist you With plumbing questions relating to Water
equipment installation. Are you attempting a D|Y installation? Our mission is to serve D|Yer's
in the quest to save money Doing lt Yourself. Our customers really appreciate this approach
because it simplifies their experience.

Our customers tell us how happy they are to be able to call our experienced team of
installers in a time of need and not get charged. That's What makes us different from our
competitors We focus on simplifying the consumer's experience With our product. A
simplified experience equals a great experience and our customers agree!

Need a quick answer to your question? Text us at 602.321.0145

We are available by:

° Phone - 602.222.9283
- Email - support@€OQachATER.com
' Text - 602.321.0145

- Facetime video calls (iPhones only) - Text us to set an appointment. Our new solution
'Show us rather than try to describe' method.

Support _Hours: _|\/_|on_dav_ thru Friday_ between_:{Ma.m. to § p.m.WAriszna time._ m mmmmm
RES|DENT|AL
COMMERC|AL
lNDUSTRlAL
€.”}?'§i§zz¢;z ~\ santa as a r:zi:zs:ta;;zga

https://SOZabcwater.com/coi|ections/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-f|eck-56003xt-64-000-grain-w-2-cu-ft-upfiow-carbo. . . 5/15

12/18/2018 ABCwaters Built F|eck SSOOSXT Water Softener with an Upflow Carbon Fil - 602achATER

WATER SOFTENER SYSTEM

This is a complete Whole house Water softener system. Our Water softener is controlled by
the popular Fleck BGOOsxt digital valve meter. This high capacity softening system uses

premium resin for longer life. Best quality in the |ndustry. Recommended Service Flow up to
13 GPM. The Fleck valve includes 5 year Warranty.

General water softener sizing by household size:

' 48,000 grain capacity - 2 to 5 people
¢ 64,000 grain capacity - 5+ people

Water softener resin types:

' 10% Cross link resin media - ideal for City water sources.

' Fine mesh resin media - ideal for a Well water sources. This resin is perfect for water
sources that need an lron removal solution.

Buy Direct

.....1.. \I_,......_. ,....l.i_l_, l",......._..._l
RES|DENT|AL
coMMERclAL

lNDUSTRlAL

)))) / .N., ._,,.,..,,
atf/§§ ,§§"'zir>»» w §§§;~,t§§z§<-:w,tzt§;»;§;,

https://602abcwater.com/co||ections/water-softeners-carbon-tank/products/copy-of-abcwaters-built-fieck-56005xt-64-000-grain-w-2-cu-ft-upf|ow-carbo. ., 6/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fi| - 602achATER

FLECK 5600$XT D|GlTAL WATER SOFTENER METER
VALVE

' Large LCD display and user-selectable time clock or metered function; usable for
filtration and softener systems

¢ Fully adjustable 3- or 5-cycle control for efficient and reliable water treatment system.

- Super capacitor for keeping time of day during power outage.

v Time-tested, hydraulically-balanced piston for service and regeneration.

- Diagnostics for historical valve performance.

- LCD display alternates between time of day, volume remaining or days until
regeneration.

' Programming stored in memory and will not be lost due to power outages

~ Plumbing connections in 3/4" or 1" NPT, BSP, and sweat

 

WATER SOFTENER MlNERAL & BR|NE TANKS

Th¢=_tw_a_t_er qoftan_e_r_Q\/qre_m i_n_c_|_i_i._r~le.=:_ 9_ American made tanks (_1\, Rl.a_r~l< 10" diameter mineral

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

sec . ames ss ss

Mineral Tank Dimensions:

?’.

° 48K:(10"X54") O§'§i§§'z§z » sans as ;; zz§at<;z;a;;zg;.;cz

https://602abcwater.com/collections/water-softeners-carbon-tank/products/copy-of-abcwaters-built-f|eck-5600sxt-64-000-grain-w-2-cu-fl-upf|ow-carbo. . . 7/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER

- Add 6" more in height for the Control Meter.

18" Triple Set Stainless Steel Flex Line Water Connectors

|V|ake your installation a snap with a pair of Stainless Steel Flex Lines, 18" length, 1" female
to 1" John Guest, and an ‘|8" stainless steel flex line with 1" Female NPT on each side. No
more sweating pipes or having the hassle of connecting a Water softener to your water
supply. The female end twists right into the male threaded adapter provided With our water
softeners, and the John Guest fitting simply pushes right into your existing Water supply.
Made of 100% stainless steel, these flex lines have the ability to twist, bend, and turn
however you may need them to. Beware of the cheaper flex lines you'll find at hardware
stores, they are not meant for Water softeners. They Will have rubber inner tubing that will
eventually wear out and leak.

**SPEC|AL NOTE: Not compatible with PVC pipe connections However, this part is
compatible with CPVC. CPVC should not to be confused With PVC.

WATER SOFTENER lNSTALLATlON KlT

We add a special touch to our offerings. We provide an installation kit Which includes items
that are necessary for best practice installs such as silicone lube, a hardness test strip, a
sanitizer packet, 4 ft 3/8 in. brine line, a small parts kit, and an install guide written by
ABCwaters technicians that simplify the installation.

a tv s »- am

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

UPFLOW CARBON FlLTRATlON SYSTEM
G§§i§zza § s<:t~z`§t§ us §§ §§§v:zzsaz:z§;<-:z

https://602a bcwater.com/co||ections/water-softeners-carbon-tank/products/copy-of-a bcwaters-bui|t-fieck-5600sxt-64-000-grain-w-2-cu-ft-upfiow-ca rbo . .. 8/15

12/18/2018 ABCwaters Built F|eck 5SOOSXT Water Softener with an Upflow Carbon Fi| - 6028chATER

Complete System Features:

- Eco-friendly because the system doesn't require electricity.
- Simple ln/Out Valve
- Removes a Wide Range of Contaminates

0 Chloramines*

0 Chlorine

0 Pesticides

0 Herbicides

0 Organics

0 Most chemicals

0 Most Odors

O Most Tastes

Upflow Carbon Basic Specs:

- Bypass Valve With ‘|" connection
- Service Flow Rate of 4-11 GPM

- 1.5 ft.3 High Activity Carbon |\/|edia - Carbon media is a natural media derived from
coconut shells that removes water contaminates through absorption.

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

29<°» s - sss

O§'§’§§ae » ama as a magmang

https://602abcwater.com/collections/water-softenars-carbon-tank/products/copy-of-abcwaters-bui|t-f|eck-56005xt-64-000-grain-w-2-cu-ft-u pf|ow-ca rbo . .. 9/15

12/18/2018 ABCwaters Built F|eck SSOOSXT Water Softener with an Upflow Carbon Fil - 602achATER

HOW TO lNSTALL A CARBON SYSTEM TO A FLECK SGOOSXT
WATER SOFTENER:

 

installing an Upflow Ca=rbon Fi|tration System to a F|eck 56OOSxt Water Softener b...

 

 

 

HOW TO lNSTALL A FLECK 56008XT WATER SOFTENER:

 

ABCwaters F|eck 5600$xt Water Softener - installation Tutoria|

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

-»29€<» - - : sea :::i- ar

§f“§§'§'§i§)§z ~ sam ms a §§§asz~;a;tigc

hltps:!ib`t] 2a bcwater.comlcullactionsiwatar»aoftana res-carbo n-tankiproduclaicopy{)t-a bcwaters-bu||t~iieck-BSOszt-SA-t} OU~graln-w-2-cu-ft--upilr)w-cari:¢. .. 10/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 6023chATER

 

HOW TO RlNSE YOUR CARBON FlLTRATlON:

 

How To Rinse Your Upflow Carbon System by 602achATER

 

 

 

aaa

RES|DENT|AL

COMMERC|AL

lNDusTRlAL
\:anl'ant€e

O§'§’§§:ze » seas us a messaa§§€

https://602a bcwater.com/collections/water-softeners-carbon-tank/products/copy-of-a bcwaters-bui|t-fieck-56005xt-64-000-grain-w-2-cu~ft-upf|0w-carb. .. 11/15

12/18/2018 ABCwaters Built F|eck SSOOSXT Water Softener with an Upflow Carbon Fii ~ 602achATER

Valve - 5 year Warranty
Tank - 10 year Warranty
60-day Satisfaction Guarantee

WARBANT'Y REGI$i_RAT|ON

‘§ti.l_§@§§§

ABouT us - 602achATER
SlMPLlFY|NG CONSUMER EXPER|ENCE

CUSTOMER RESOURCES

Simplifying the consumer's experience remains one of our primary goals We realize the
consumers' experience With our product extends beyond the point of purchase. Reviewing
the post sales experience has taught us to focus on specific touch points that improve this
experience. A critical touch point relates to the installation of our product. We find the
easier We make our product to install, the more satisfied our customers feel.

“Keep lt Simple"’ i/ideo Tutorials
Our video tutorials are simple in structure using a step-by-step format. Our content is
unique in the sense that it's developed using a novice perspective while following industry

best practices

Well Written instructional Guides
W_acreatedinstructional _er_i_ii_d_es with an am.n.h._asis_ nn following an “e_asv-ta-understand”

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL
lne` `auuluunal lights Cor\Lr`iL)t]Le 55"l.`LJ\`/\`iauu` l`llSL`aL"LaL`lu`ll UeS`L"pl`a`L:`Lil;L`-:'s an`u are typically nUL
offered by competing brands These value-added items prevent customers from having to
make additional trips to the hardware store for items that \

1""'$§':v ~ ,,, ' .,, .,
§ §§ z§§z z<: ~;§a,»lz§§ ca §§ zz§<.;t;tt§t§;<§:

https://SOZabcwater.com/coiiections/water-softeners-carbon-tank/products/copy-of-a bcwaters-bui|t-fieck-56005xt-64-000-grain-w-2-cu-ft-upf|ow-carb . .. 12/15

1218/2018 ABCwaters Built F|eck 5600$XT Water Softener with an Upflow Carbon Fil - 602achATER

EASY TO CONTACT

Customer Service

We are easy to contact. We have a customer service team ready to assist our customer
needs. Customers can contact our customer service team Monday through Friday between
the hours of 7am to 4pm Arizona time. Our customer service team answers questions
regarding orders, package tracking, and technical support.

Technical Support
Our dedicated technical support team has over 25 years of combined experience in product

installation and install knowledge. Most of our D|¥ customers save hundreds or even
thousands of dollars by installing the system themself.

innovative Approach

We've taken our technical support a Whole new level. in addition to our email and phone
support, we are now using video chat technology to assist customers You can now “Show &
Tell” rather than attempt to describe it. Customers find video chat really simplifies the

process

PREM|UM PRODUCTS AT AFFORDABLE PR|C|NG

Offering affordable products has made us very popular with consumers This popularity has
ultimately contributed toward consumers' gained purchase value. The more discounts we

earn, the more the customer earns.

Affordable Pricing

Our popularity has given us the ability to leverage bulk purchase discounts that our
competitors are unable to access Our discounts make it possible .to offer quality products at
affordable pricing. The benefit of the discount is two fold in the sense that it affords us the
ability to build a knowledge support team to serve our happy customers

Fast Free Shipping
We offer fast free shipping. We are able to sustain this consumer benefit due to our high

volume of shipping throughout the United States. Our shipping carrier provides discounts as

»-- 1

RES|DENT|AL

COMMERC|AL
lNDUSTRlAL
questions about“our ABUW”‘ate`rs built pr'oduc`ts.
Zl§§ §i§zz§': ~ s<:r§§:§ as ;z §;':<:z»z~,‘tztzg;§fz

https://602abcwater.com/coiiections/water-softeners-carbon-tank/products/copy-of-abcwaters-buiit-f|eck-5600$xt-64-000-grain-w-2-cu-ft-upfiow-cart). . . 13/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fil - 602achATER
(602) 222-9283
23910 N. 19th Ave Suite #8
Phoenix, AZ 85085

Warning: This product can expose you to chemicals including
viny|e chloride and styrene, Which are known to the state of
Ca|ifornia to cause cancer. For more information, visit
WWW.p65Warnings.ca.gov

OTHER PRODUCTS VlSlTED BY OUR CLlENTS

 

ABCwaters 5-Stage Reverse Osmosis Drinking Water System - 50 GPD RO
_ $_.19_4-_9_9
RES|DENT|AL
coileERclAL

lNDUSTRlAL

. ss

O§'f"§ine » send as a messaaga

https://SOZa bcwater.com/collect|ons/water-softeners-carbon-tank/products/copy-of-abcwaters-bui|t-fleck-5600sxt-64-000-grain-w-2-cu-ft-upf|ow-carb . .. 14/15

12/18/2018 ABCwaters Built F|eck 56008XT Water Softener with an Upflow Carbon Fii - 6028chATER

Water Softeners Drinking Water Systems
Filters & Parts
Rv Water Filtration

Return Policy California Prop 65 Contact Us All Products The Water Blog

’.i| ‘.i l"-I K

|r_£ AccREo:rEo Wat e r

aaa ausmsss ` \| Qua li ty

a_\$¢_lf_l\li'.\b¢

H¥UG+

M.anu:xis & Guidcs lnstallation \"icleos Frcqucntly Askcd Q\\cstions
Warranty Registration
Return Policy Home Dcpot c(}-ii't Card

Contact Us ‘rly,'\.ccount Shopping (`Jart

© 2018 602achATER Connect-iO - Custom Software Solutions

§§§'§i§zzs »\ §r§r as a iz:r::z:t';zs;;<z

https://602abcwater.oom/coi|ections/water-softeners-carbon-tank/products/copy-of-a bcwaters-buiit-fieck-56005xt-64-000-grain-w-2-cu-fl-upfiow-carb . ..

15/15

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 602achATER

§~iave chst§cas’?
Cait: (602) 222~9283 m

T@><r: (602) 32@»§)@45

_ ___ _»$_.__ _ ____ _ _ _
°¢MME__R_°'A_W i l __ '_~°“_STR_'_ALY __] 6 s C\

__`____a ,

l

3
‘.
l
r.
l
\
=
1
'l
v

 

am _ _ . ssa \» aaa

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

‘» - =r s sss - -

 

O§'§"§§zte w sand as a §§§ai;z;s:i§§;s

https://6028bcwater.com/products/abcwaters-buiit-fieck-5600sxt-48-000-water-softener-space-saver-hard ness-test-instai|-kit-ioop-instaii-kit 1/11

12/18/2018 ABCwaters Built F|eck 5600$xt 48,000 SPACE SAVER Water Softener - City - 6028chATER

 

ABCwaters Built Fleck 5600sxt 48,000
SPACE SAVER Water Softener - City Water

* * * * if 8 reviews
Availability: in Stock
$ 61 9 s § 9 l_\pp_ly for Crsdit Ein§ncing

Variant Choigg§
At A Glance l

Adapter Size

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL
"` "q’?"uantlty

’l

https:iiBDZa bcwater_co mip mdu cisia hcwaters-buiit-tia ck»SBDtisxt-4B-ODU~water~soitensr-s paca-saver-hardness-lest~lnslali-i-cit~inup--instai|~kil Z 11

- sess - m- = _._;sy ::-:::i-:i:. ...

§;§§§'l§§z<z M safari ma a §§z<tz€;z;t§ztzg§<§

12/18/2018

CUSTOMER REV|EWS

\'**** ***** 63% (5)
Based on 8 reviews * * * * id 25% (2)
* *' * it it 13% (1)
**QQQ| w m
*sts| w w

ABCwaters Built Fleck 56003Xt 48,000 SPACE SAVER Water Softener - City - 6028chATER

 

 

Write a review

 

 

SHOW

 

 

6023chATER - Residentiai Water Softeners, Reverse Osmosis & Water Fi|tration

 

 

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

di'Hb'l; SHV i:K llllH l` l=H SUF _l" `I:N E`l"\

§§§§'E§zz§-e » sand ss a lz§f:s:za;,zg;a

https://602abcwater.com/products/abcwaters-built-f|eck-56003xt-48-000-water-softener-space-saver-hardness-test-instaii-kit-ioop-insta||-kit

$$$$$$$$

3/11

12i18/2018 ABCwaters Built F|eck 56005xt 48.000 SPACE SAVER Water Softener - City - 6028chATER

This is a complete whole house water softener system packaged in a smaller dimension.
Space saver water softener is controlled by the popular Fleck 56003xt digital valve meter.
This high capacity softening system uses premium resin for longer life. Best quality in the

|ndustry. Recommended Service Flow up to 12 GPN|. The Fleck valve includes 5 year
warranty.

Shopping for water softeners in popular marketplaces? Read 'Buyers Beware'

 

General water softener sizing by household size:

- 32,000 grain capacity - up to 2 people
- 48,000 grain capacity - 2 to 5 people

Water softener resin types:

' 10% Cross link resin media - ideal for City water sources.

lNCLUDES TECHNICAL lNSTALLAT|ON SUPPORT - 'A
SIMPLIFIED EXPERIENCE'

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

vw w

Our customers tell us how happy they are to be able to call our experienced team of
installers in a time of need and not get charged. That's what ""~"- "" '*‘“'~'-+ F"`- ~"

§)§§§zc » garza as a rizzzz¢szz;;z§;a

hilps:iiS{JZa bcwatar.oonvproductsia bcwate rs~bu||l-flac+c-§BUOsxtAB--DDB-water-soha ner~space-savar~hard noss~tosl-insla!|~kit-loop'ins\a|i-|<ll 4/ 11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 602achATER

competitors. We focus on simplifying the consumer's experience with our product. A
simplified experience equals a great experience and our customers agree!

We are available by:

° Phone - 602.222.9283
~ Email - support@GOQachATER.com
' Text - 602.321.0145

- Facetime video calls (iPhones only) - Text us to set an appointment Our new solution
'Show us rather than try to describe' method.

Support Hours: N|onday thru Friday between 7 a.m. to 4 p.m. Arizona time.

FLECK 5600$XT DIGlTAL WATER SOFTENER METER VALVE

v Large LCD display and user-selectable time clock or metered function; usable for
filtration and softener systems.
' Fully adjustable 3- or 5-cycle control for efficient and reliable water treatment system.

- Super capacitor for keeping time of day during power outage.

- Time-tested, hydraulically-balanced piston for service and regeneration.

' Diagnostics for historical valve performance.

- LCD display alternates between time of day, volume remaining or days until
regeneration.

» Programming stored in memory and will not be lost due to power outages

' Plumbing connections in 3/4" or 1" NPT, BSP, and sweat

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

§j>§ i"§'§z‘z<:: f sees as ;'z zzzi;:zzz;i-z;;z§;;§:

https://SOZabcwater.oom/products/a bcwaters-bui|t-fieck-5600$xt-48-000-water-softener-space-saver-hardness-test-instal|-kit-|oop-insta||-kit 5/ 11

12/18/2018 ABCwaters Bui|l F|eck 56003Xl 48,000 SPACE SAVER Water Softener - City - SOZachATER

WATER SOFTENER MlNERAL & BR|NE TANKS

Our system includes 2 American made tanks. (1) Black10” diameter mineral tank and (1)

Black 11" Brine tank. Both tanks backed by a 10 year warranty. Other colors are also available
upon request. The standard color is black.

ACYUA£ S$DE~ BY~S|OE i’H{JYO

    
  

“.' Hs__- --..M.-

6 2 t 7 5 n .==._. .=;__
sTANr)ARn size `.. . sPAcE sAv£R size

__ "..._

25” 220

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

i_;'l\/iziw"iil\?ilQz-~'i'bi`< ` i° " ”” "’°”‘”‘_

purchase a complete water softener system directly from SOZachATER.com and receive a Home Depot e-gift card 20 buy your first bags of sait. _` `

c 1.,/; ,,. ,`f, l,, ,.., ~,/
isz jim ‘ .‘;¢;:zzzz ss §§ zzz<;:;»>iw.z;.;u

https://SOZabcwater.com/products/abcwaters-built-f|eck-5600$xt-48-000-water-softener-space-saver-hardness-test-insta|l-kit-loop-insta||-kit 6/11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - SOZabCWATER

WATER SOFTENER lNSTALLATlON KlT

We add a special touch to our offerings. We provide an installation kit which includes items
that are necessary for best practice installs such as silicone lube, a hardness test strip, a
sanitizer packet, 4 ft 3/8 in. brine line, a small parts kit, and an install guide written by
ABCwaters technicians that simplify the installation.

DO YOU NEE:D CONNECTORS?

{§fi Y§’}liii Whil|§ SOFHNER (GN?§E§ l ?{}RS HE iii

    

WATER SOFTENER VALUE ADDED PACKAGE

We pride ourselves in simplifying the consumer experience. We demonstrate this by US;
LOAD|NG the mineral tanks with resin for you to reduce heavy lifting & mess, we PRE-
PROGRAM the Fleck digital meter to avoid adding guess work, we provide additional lNSTALL
|TE|V|S to save you from making extra trips to store, and we are very EASY TO CONTACT using
phone, email, phone texting and now FREE FACET||V|E tech support.

RES|DENT|AL

COMMERC|AL

lNDUSTRlAL

§ WAHHIYN"H H`i`:"lJlb"`i ill-\i l|"UN

<> ~' " ;- `;:~~=` 'v:. ,':z~r-< w
v.l;!:l\,?-,ci*- ?'li;i-!§ <°¢J\.=;,h' §U: ;-;5,; 4 ii'?¢i;,;,i

hilps:ii§nza bcwate r.co miprodi.i ctsi'a bcwators-buiit--Hecic-§BOBsxt-A B-D[}U-walar-sofiener-speca-save r¢hard naas~lesl-insta|l~kil~loop-in stall-kit 7/11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 602achATER

ABOUT US - 602achATER
sliviPLiFYiNG coNsuiviER EXPER|ENCE

CUSTOMER RESOURCES

Simplifying the consumer's experience remains one of our primary goals. We realize the
consumers' experience with our product extends beyond the point of purchase. Reviewing
the post sales experience has taught us to focus on specific touch points that improve this
experience. A critical touch point relates to the installation of our product. We find the
easier we make our product to install, the more satisfied our customers feel.

“Keep lt Simple” Video Tutorials

Our video tutorials are simple in structure using a step-by-step format. Our content is
unique in the sense that it's developed using a novice perspective while following industry
best practices.

Well Written instructional Guides
We created instructional guides with an emphasis on following an “easy-to-understand""
theme. Each guide can be printed or viewed electronically, and easy to locate when needed.

Value Added items

We include additional items in our packages that improve the overall value of our offering.
The additional items contribute toward installation best practices and are typically not
offered by competing brands. These value-added items prevent customers from having to
make additional trips to the hardware store for items that we include.

EASY TO CONTACT

Customer Service

We are easy to contact. We have a customer service team ready to assist our customer
needs. Customers can contact our customer service team Monday through Friday between
the hours of 7am to 4pm Arizona time. Our customer service team answers questions

rods-irriin farrich n::r'l(:\dc> trn.r.`lli.nd' ._f-\.r_'il_'l f¢=.f.‘hl'_'!i.f‘q.l '-`-I.lr‘\l'..\f'\_l’l'

RES|DENT|AL

COMMERC|AL
lNDUSTRlAL
tno'lean'c'is °b'r` o“°oti'a`rs”oy installing t'n'e'“"system "t'nem's'eLr.
innovative Approach
{”.>§'§"§§zie ~ saia/§ a/~.; a iz:a;‘zai;a;z;§€z

https://602abcwater.com/products/abcwaters-bui|t-fieck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta||-kit-loop-instail-kit 8/11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 602achATER

We've taken our technical support a whole new level. |n addition to our email and phone
support, we are now using video chat technology to assist customers. You can now “Show &
Tell” rather than attempt to describe it. Customers find video chat really simplifies the

process.

PREM|UM PRODUCTS AT AFFORDABLE PR|C|NG

Offering affordable products has made us very popular with consumers. This popularity has
ultimately contributed toward consumers' gained purchase value. The more discounts we

earn, the more the customer earns.

Affordable Pricing

Our popularity has given us the ability to leverage bulk purchase discounts that our
competitors are unable to access. Our discounts make it possible to offer quality products at
affordable pricing. The benefit of the discount is two fold in the sense that it affords us the
ability to build a knowledge support team to serve our happy customers.

Fast Free Shipping
We offer fast free shipping. We are able to sustain this consumer benefit due to our high

volume of shipping throughout the United States. Our shipping carrier provides discounts as
our volume grows and ultimately benefiting the consumer.

PROUD TO BE AN AMER|CAN COMPANY

ABC WATER / 602achATER - We are located in Phoenix Arizona USA. Give us a call with any
questions about our ABCwaters built products.

(602) 222-9283
239‘|0 N. 19th Ave Suite #8
Phoenix, AZ 85085

RES|DENT|AL
COMMERC|AL

lNDUSTRlAL

¢"`~»1"'" \ i… ,.….» ,
‘.‘é§§§zzza: mem a §§ zzza-:i>;=;z<§z;;a-:

https://602abcwater.com/products/abcwaters-bui|t-fieck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta|l-kit-|oop-insta||-kit 9/11

12/18/2018 ABCwaters Built F|eck 56005xt 48,000 SPACE SAVER Water Softener - City - 602achATER

Warning: This product can expose you to chemicals including
viny|e chloride and styrene, Which are known to the state of
Ca|ifornia to cause cancer. For more information, visit
www.p€Swarnings.ca.gov

OTHER PRODUCTS VlSlTED BY OUR CLlENTS

 
      

  

aa$aawwma
aaa

ABCwaters 5-Stage Reverse Osmosis Drinking Water System - 50 GPD RO

$194.99
" cHoosE oPTioNs

Water Softeners Drinking Water Systems

RES|DENT|AL
COM MERC|AL

lNDUSTRlAL

l\_<.'¢'\l\.¢\ I'\' l"\)ll\'.,j" `\:¢'s¢.'\s?`\;i'!'lv`“i.\_'l`"|\JrJ \'_);,.J \L¢\;_:ll"¢_ia'\§'L`\_`)-`_;":“\i.\$`e¥' loL-<z"§:¥_',`\.'.j` l\'\\?' -"\l\¢L\_.r 5._.\\1\JEll

i“}§'?'lizza - sarch us a z‘a<':ssaz:i;jc

https://602abcwater.com/products/abcwaters-bui|t-fieck-5600sxt-48-000-water-softener-space-saver-hardness-test-insta||-kit-|oop-insta||-kit 10/11

12/18/2018 ABCwaters Built F|eck 5600$xt 48.000 SPACE SAVER Water Softener - City - 6023chATER

`_li ‘\‘. lil l'.`

\‘§Water

Q.l.i§l..lii.y

 
  

ACCRED|TEO
BU$\NESS

    
 

IIJEBG+

Manuals & Guides Installation Vidcns Frequcntly Asked Questions
Warranty Registration
Return Policy l[ome Depiit e(}ift Clard

Contact Us \i._\-Account Shopping Cart

© 2018 602achATER Connect-|O - Custom Software Solutions

O§'§"iizza ~ scrch us a :zzassaags

https://6023bcwater.com/products/abcwaters-buiit-fieck-56005xt-48-000-water-softener-space-saver-hardness-test-insta||-kit-|oop-insta||-kit

11/11

